DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/202 considered.
Drawings
The drawings are objected to because they are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited set of substituents, does not reasonably provide enablement for any substituent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The metes and bounds of the term “substituted” are not clearly set forth in the application. Page 7 of the specification even describes the term to include “substituted or unsubstituted alkyl group.” The term is not defined at all and it therefore has an infinite scope and includes groups that may render the claimed invention impossible and/or inoperable. These groups may include, for example, highly reactive groups that interfere with the synthesis or handling of the claimed compound, polymeric groups that overpower the intended properties or render the compound unprocessable, and heavy metal-containing groups that interfere with the intended . 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite for a number of reasons. First, the compound of formula 1 has many chemical groups that are unsubstituted or substituted wherein the term “substituted” is not described with sufficient clarity. Specifically, page 7 of the specification describes the term to include “substituted or unsubstituted alkyl group.” The term is therefore not defined at all. The description is also confusing in that the term is also said to be understood as “being substituted with a substituent linking two or more substituents among the substituents illustrated above… For example, ‘a substituent linking two or more substituents among the substituents’ may include a biphenyl group. In other words, a biphenyl group may be an aryl group, or interpreted as a substituent 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2018/0041607 A to Mun et al. (See attached computer-generated English-language translation).
Regarding claim 1, Mun et al. discloses an OLED wherein at least one of the organic layers (HIL, HTL, EML, ETL, EIL) comprises the following compound (see the 

    PNG
    media_image1.png
    197
    235
    media_image1.png
    Greyscale
,
wherein the scope of the compound is such that the –L-R group corresponds to the group of formula 2 in claim 1, and the –N(Ar1)(Ar2) corresponds to the formula 1 without the –L-Ar. An example of the compound is the following (p. 16 of the original version):

    PNG
    media_image2.png
    150
    224
    media_image2.png
    Greyscale
.
This compound is a species of the claimed compound wherein L = dibenzofuranylene, R1-R11 = H, Y2 = Y4 = N, Y1 = CR where R = biphenyl, Y3 = C which bonds to L, X = S. Claim 1 is therefore anticipated. So are claims 3-4 and 6-10 (see the claims).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015/0061976 A to Hwang et al. (See attached computer-generated English-language translation).
Regarding claim 1, Hwang et al. discloses an OLED comprising two electrodes sandwiching organic layers comprising a light-emitting layer and the following compound

    PNG
    media_image3.png
    175
    448
    media_image3.png
    Greyscale
,
which is exemplified by such species as 

    PNG
    media_image4.png
    182
    191
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    205
    194
    media_image5.png
    Greyscale
.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
which would be representative of the claimed compound wherein L = biphenyl, R1-R11 = H, X = C(CH3)2, Y2 = Y4 = N, Y1 = C bonded to L and Y4 = CR where R = phenyl. However, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was made to prepare and use said compound and expect the same results because Hwang et al. explicitly teaches that the following groups are equivalent (see claim 10)

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
	Claims 3-4 are unpatentable as explained. Claim 5 also represents an obvious and non-consequential variation of the prior art compound. For example, compound 21

    PNG
    media_image8.png
    122
    95
    media_image8.png
    Greyscale

is derived from the prior art compound (top of this page) by replacing the biphenylene with a single bond, a feature explicitly disclosed by Hwang et al. (see X1 = C-[(L1)a1 – 1)b1] in claim 1 wherein a1 can be 0). The features of claims 6-10 can be found in the claims 17-19 of the reference.
Allowable Subject Matter
Aside from the 112 issues addressed above, claim 2 appears to contain allowable subject matter. The features of claim 2 are not .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/VU A NGUYEN/Primary Examiner, Art Unit 1762